DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 5 February 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 5 February 2021, claims 1, 13, and 20 have been amended, claims 26-28 have been added, claims 16, 23, and 25 have been canceled.
Claims 1-6, 9-15, and 20-22, 24, 26-28 are now pending.
Claims 1-6, 9-15, and 20-22, 24, 26-28 are rejected.
Response to Arguments
On pages 9 and 10, Applicants argue in substance that Morello fails to disclose the modulation or coding on a channel “changes between different modulation and/or arrangements according to the modulation and/or coding arrangements assigned to the respective code blocks that are transmitted” as recited in claim 1. Similar arguments apply to independent claims 13 and 20.
Examiner disagrees. As recited in the Office action, Morello discloses:
transmission of data on the at least one of the different carriers changes between different modulation and/or coding arrangements according to the modulation and/or coding arrangements assigned to the respective code blocks that are transmitted (fig. 1, split 4; fig. 2; fig. 3, merger 13; para. 37, stream 3 is comprised of a sequence of packets 81, to each of which a final field 82 is appended; para. 55, the distance between the Earth and the satellite, and hence the delay in the propagation of the signal on the radio route, varies with daily periodicity, causing the alignment of the two signals at the outputs of the demodulators 10, 11 to undergo such variations, necessitating compatible delays between the N streams for .
In Morello, the received packets are split into streams and rearranged, buffered, encoded and modulated for transmission over the channels to the receiving end. Morello thus discloses the aforementioned limitations, as claimed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15, 20, 24 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morello et al (US Pub. 2016/0212505).
a transmitter of a satellite communications system (abstract), the transmitter comprising: 
one or more processors; and 
one or more data storage devices storing instructions that, when executed by the one or more processors, cause the transmitter to perform operations comprising: 
receiving packets of a data stream for transmission in the satellite communications system (fig. 1, stream of packets 3; fig. 3; para. 22, satellite signal transmission system 1; para. 28, MPEG-TS stream 3); 
determining one or more modulation and coding arrangements for the data stream (id; fig. 1, FEC/MOD modules 5, 6; para. 22, first modulator 5 compatible with DVB-S2 standard transmitting first pseudo-stream, first transmission channel Ch#1, second modulator 6 transmitting second pseudo-stream, second transmission channel Ch#N; transmission channels Ch#1 … Ch#N); 
generating code blocks that include data from the packets of the data stream, each of the code blocks being assigned one of the determined one or more modulation and/or coding arrangements, each code block having a header that includes a sequence identifier indicating a position of the code block in a sequence of the code blocks (id; fig. 1, packets 1, 2, 3 are at labels 31,32, 33; para. 22, the signals transmitted on channels Ch#1 … Ch#N may have different characteristics, i.e., different modulation and coding parameters; para. 34, the first packet of the MPEG-TS stream 3 is diverted by the splitting means 4 towards the first modulator 5, the second packet 32 is diverted by the splitting means 4 towards the modulator 6, the third packet  towards modulator 5, and so on); 
assigning the code blocks for transmission on different carriers, wherein at least one of the different carriers is operated in an adaptive coding and modulation mode to support multiple modulation and/or coding arrangements within a single carrier (id; fig. 1; para. 22, channels 1-N "occupy distinct frequencies" and "may have different modulation and coding parameters"; para. 4, ACM; para. 22, signals on channels have different modulation and coding parameters); and 
transmitting the code blocks in the satellite communications system on the different carriers as assigned, wherein the respective code blocks are transmitted on the carriers using the respective modulation and/or coding arrangements assigned for the code blocks (id; fig. 1, output from Ch#1, … Ch#N; para. 16, the signals transmitted by the N modulators have different transmission parameters, i.e. a different symbol rate Rs and different modulation and coding parameters; para. 22, signals on channels have different modulation and coding parameters), wherein the at least one of the different carriers transmits the code blocks interleaved with second code blocks that are each assigned a corresponding modulation and/or coding arrangement (para. 22, the signals transmitted on these transmission channels Ch#1 . . . Ch#N may have different characteristics, i.e. a different bandwidth B and/or a different symbol rate Rs and/or different modulation and coding parameters), and transmission of data on the at least one of the different carriers changes between different modulation and/or coding arrangements according to the modulation and/or coding arrangements assigned to the respective code blocks that are transmitted (fig. 1, split 4; fig. 2; fig. 3, merger 13; para. 37, stream 3 is comprised of a sequence of packets 81, to each of which a final field 82 is appended; para. 55, the distance between the Earth and the satellite, and hence the delay in the propagation of the signal on the radio route, varies with dialy periodicity, causing the alignment of the two signals at the outputs of the demodulators 10, 11 to undergo such variations, necessitating compatible delays between the N streams for proper reconstrucion of the original stream; para. 57-60, the stream 3 is subdivided into N pseudo-streams 3c, 3d by the splitting means 4 in a determistic manner; the re-sorting of the received packets is carried out on the basis of a value of a field, Continuity Counter field or Program Clock Reference (PCR) field)).



Regarding claim 3, Morello further discloses wherein determining the one or more modulation and/or coding arrangements comprises, before distributing data from the received packets for transmission on different carriers (fig. 1, data placed on outgoing channels Ch#1 … Ch#N), sorting the received packets of the data stream into multiple queues that each correspond to a different modulation and/or coding arrangement (fig. 1, data placed on buffers in respective modulators 5, 6); and 
wherein generating the code blocks comprises: 
extracting, from the respective queues, multiple packets sorted into the same queue representing a particular modulation and coding arrangement (fig. 1, extracting data from buffer in modulators 5, 6); and 
generating one or more code blocks from the multiple packets, with the one or more code blocks being assigned for transmission using the particular modulation and coding arrangement for the queue from which the multiple packets were extracted. (fig. 1, sorting the packets in two queues which are transmitted on two channels; para. 22, the signals transmitted on these transmission channels Ch#1 . . . Ch#N may have different characteristics, i.e. different modulation and coding parameters).



Regarding claim 5, Morello further discloses wherein assigning the code blocks for transmission on the different carriers comprises assigning the code blocks in a manner that synchronizes transmission of the code blocks across the different carriers (fig. 1; para. 35, dummy frame, null packet, i.e., synchronizing transmission).

Regarding claim 6, Morello further discloses wherein assigning the code blocks for transmission on the different carriers comprises assigning the code blocks for transmission such that at least some of the code blocks are transmitted out of order but with a difference in timing with respect to the proper sequence that satisfies a predetermined timing constraint (fig. 1; para. 22, different bandwidth, different symbol rate; para. 35, dummy frame, null packet (i.e., synchronizing transmission)).

Regarding claim 9, Morello further discloses wherein generating the code block comprises generating at least one code block to include data from multiple packets for which a same modulation and/or coding arrangement was selected (fig. 1, element 3c; code blocks are associated with the same FEC/MOD).



Regarding claim 11, Morello further discloses wherein the data stream is a first data stream, and wherein the operations further comprise: receiving one or more additional data streams; generating a sequence of code blocks for each of the one or more additional data streams, wherein the code blocks corresponding to each data stream include a stream identifier for the data stream; and interleaving transmission of the code blocks of the one or more additional data streams on the different carriers with transmissions of the code blocks for the first data stream (fig. 1, data streams).

Regarding claim 12, Morello further discloses wherein generating the code blocks comprises generating code blocks that each have a fixed data length and each include one or more generic stream encapsulation elements (para. 2, DVB-2).

Claim 13 recites a method corresponding to a transmitter of claim 1, and is thus similarly rejected.



Claim 20 recites one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a transmitter system, cause the transmitter system to perform operations corresponding to a method of claim 13, and is thus similarly rejected.

Regarding claim 20, Morello discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a transmitter system, cause the transmitter system to perform operations comprising: 
receiving packets of a data stream for transmission in the satellite communications system (fig. 1, stream of packets 3; fig. 3; para. 22, satellite signal transmission system 1; para. 28, MPEG-TS stream 3); 
determining one or more modulation and coding arrangements for the data stream (id; fig. 1, FEC/MOD modules 5, 6; para. 22, first modulator 5 compatible with DVB-S2 standard transmitting first pseudo-stream, first transmission channel Ch#1, second modulator 6 transmitting second pseudo-stream, second transmission channel Ch#N; transmission channels Ch#1 … Ch#N); 
generating first code blocks that include data from the packets of the data stream, each of the first code blocks being assigned one of the determined one or more modulation and/or coding arrangements, each code block having a header that includes a sequence identifier indicating a position of the code block in a sequence of the first code blocks (id; fig. 1, packets 1, 2, 3 are at labels 31,32, 33; para. 22, the signals transmitted on channels Ch#1 … Ch#N may have different characteristics, i.e., different modulation and coding parameters; para. 34, the first packet of the MPEG-TS stream 3 is diverted by the splitting means 4 towards the first modulator 5, the second packet 32 is diverted by the splitting means 4 towards the modulator 6, the third packet  towards modulator 5, and so on); 
assigning the first code blocks for transmission on different carriers, wherein at least a first carrier of the different carriers is used in an adaptive coding and modulation mode to support multiple modulation and/or coding arrangements within a single carrier (id; fig. 1; para. 22, channels 1-N "occupy distinct frequencies" and "may have different modulation and coding parameters"; para. 4, ACM; para. 22, signals on channels have different modulation and coding parameters); and  
transmitting code blocks in the satellite communications system on the different carriers according to modulation and/or coding arrangement assignments for the code blocks and the carrier assignments for the code blocks (id; fig. 1, output from Ch#1, … Ch#N; para. 16, the signals transmitted by the N modulators have different transmission parameters, i.e. a different symbol rate Rs and different modulation and coding parameters; para. 22, signals on channels have different modulation and coding parameters), wherein transmitting the code blocks comprises interleaving (i) transmission of a subset of the first code blocks on the first channel and (ii) transmission of second code blocks of a second data stream on the first channel (packets 1, 3, 4 on substream 3c), wherein the second code blocks transmitted on the first channel are assigned a modulation and/or coding arrangement that is different from the modulation and/or coding arrangement assigned for the first code blocks transmitted on the first channel (para. 22, the signals transmitted on these transmission channels Ch#1 . . . Ch#N may have different characteristics, i.e. a different bandwidth B and/or a different symbol rate Rs and/or different modulation and coding parameters), such that interleaving the transmission of the first code blocks and the second code blocks on the first channel produces a series of transmissions on the first channel having different assignments of modulation and/or coding arrangements to the first code blocks and the second code blocks (fig. 1, split 4; fig. 2; fig. 3, merger 13; para. 37, stream 3 is comprised of a sequence of packets 81, to each of which a final field 82 is appended; para. 55, the distance between the Earth and the satellite, and hence the delay in the propagation of the signal on the radio route, varies with dialy periodicity, causing the alignment of the two signals at the outputs of the demodulators 10, 11 to undergo such variations, necessitating compatible delays between the N streams for proper reconstrucion of the original stream; para. 57-60, the stream 3 is subdivided into N pseudo-streams 3c, 3d by the splitting means 4 in a determistic manner; the re-sorting of the received packets is carried out on the basis of a value of a field, Continuity Counter field or Program Clock Reference (PCR) Examiner notes that packets 1 and 3, for example, are both transmitted on channel #1 but have different Continuity Counter field or PCR field, i.e., the code blocks are interleaved having different coding arrangements, being transmitted on channel #1).

Regarding claim 24, Morello further discloses wherein one or more of the code blocks includes data from multiple packets of the data stream (fig. 1; para. 22).

Regarding claim 28, Morello further discloses wherein determining the one or more modulation and/or coding arrangements comprises determining a single modulation and/or coding arrangement for the received packets (para. 22, signals transmitted on the channels may have different modulation and coding parameters); 
wherein each of the code blocks is assigned the single modulation and/or coding arrangement (fig. 1; para. 22); and 
wherein transmitting the code blocks comprises transmitting the code blocks on their respective assigned channels using the same single modulation and/or coding arrangement assigned to each of the code blocks, the transmissions of the code blocks being interspersed among transmissions of other code blocks, for one or more other data streams, made using a different modulation and/or coding arrangement than the single modulation and/or coding arrangement (fig. 1; para. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morello et al in view of Gorokhov et al (US 2014/0269627).
Regarding claim 21, Morello does not specifically disclose wherein determining the one or more modulation and/or coding arrangements comprises selecting the one or more modulation and/or coding arrangements based on a signal quality measure of a receiver of the data stream.  However Gorokhov from an analogous art discloses a code block may be encoded and modulated based on a particular MCS, which may be selected based on a received signal quality at a UE (para. 64). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gorokhov in the system of Morello in order to establish communication.

wherein the transmitter is configured to select one or more of the different carriers used to transmit the code blocks based on a signal quality measure of a receiver of the data stream.  However Gorokhov from an analogous art discloses a code block may be encoded and modulated based on a particular MCS, which may be selected based on a received signal quality at a UE (para. 64). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gorokhov in the system of Morello in order to establish communication.

Regarding claim 26, Morello does not specifically disclose comprising: receiving signal quality information for a receiver receiving the data stream; determining, based on the signal quality information, that a signal quality has changed for the receiver; and based on determining that the signal quality has changed, selecting a different modulation and/or coding arrangement for transmitting additional packets of the data stream. However Gorokhov from an analogous art discloses a code block may be encoded and modulated based on a particular MCS, which may be selected based on a received signal quality at a UE (para. 64). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gorokhov in the system of Morello in order to establish communication.

wherein the selection of different modulation and/or coding arrangements for the received packets is performed prior to and independent of distributing of packet data for transmission on different carriers. However Gorokhov from an analogous art discloses a code block may be encoded and modulated based on a particular MCS, which may be selected based on a received signal quality at a UE (para. 64). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gorokhov in the system of Morello in order to establish communication.

Regarding claim 28, Morello further discloses wherein determining the one or more modulation and/or coding arrangements comprises determining a single modulation and/or coding arrangement for the received packets (para. 22, signals transmitted on the channels may have different modulation and coding parameters); 
wherein each of the code blocks is assigned the single modulation and/or coding arrangement (fig. 1; para. 22); and 
wherein transmitting the code blocks comprises transmitting the code blocks on their respective assigned channels using the same single modulation and/or coding arrangement assigned to each of the code blocks, the transmissions of the code blocks being interspersed among transmissions of other code blocks, for one or more other data streams, made using a different modulation and/or coding arrangement than the single modulation and/or coding arrangement (fig. 1; para. 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468